DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the limitation: “a partition member” in claim 1, corresponds to element 430 (Figure 1, Figure 3, Figure 8-10, Page 28 Line 25-Page 29 Line 6, Page 47 Line 11-15 | Figures 11A-11B). Also the specification (Page 33 Line 6-22, Page 41 Line 21-Page 42 Line 10, Page 50 Line 9-17) describes how the structure of the partition member is provided to allow the spool to be slidably supported on the partition member as claimed in independent claim 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Okuda USPN 8714938. 
Okuda USPN 8714938 discloses: 
a second control valve (34 - Fig 1-4) provided in a discharge passage (61,59,62) for discharging the refrigerant in the controlled pressure chamber (i.e. the refrigerant in controlled pressure chamber 121) into the suction chamber (the refrigerant from chamber 121 flows through the discharge passage to reach suction chamber 131), the second control valve controlling an opening degree of the discharge passage (Column 6 Line 47-50, Column 7 Line 39-41); and
an intermediate supply passage 49 extending between the first control valve and the check valve (passage 49 extends between first control valve 33 and check valve 35, see Figure 4) in the downstream side supply passage (element 49 is part of downstream supply passage 64,49),
a partition member (54 - Fig 1-4) partitioning into the back pressure chamber and the valve chamber (element 54 partitions between back pressure chamber 60 and valve chamber 59 as seen in Figures 2-4); and
a spool 55 comprising a pressure receiving portion 57 disposed in the back pressure chamber, a valve portion 563 disposed in the valve chamber and contacting and departing from a valve seat 591 provided around the valve hole, and a shaft portion 561 extending through a through hole (i.e. extending through the inside diameter of 
However, Okuda USPN 8714938 fails to anticipate, the claimed invention as a whole, and the differences between the prior art and the claimed invention are not obvious especially since Okuda USPN 8714938 does not disclose the limitations: 
“a throttle passage providing communication between an intermediate supply passage extending between the first control valve and the check valve in the downstream side supply passage, and the suction chamber, the throttle passage having a throttle part, 
wherein the spool is supported in a manner slidable in opening and closing directions on the partition member by arranging a spool valve, which is constituted by the valve portion and the shaft portion, to be in sliding contact with the partition member.” 
In combination with all of the other limitations as set forth in the independent claim.
Furthermore, the prior art of Weber USPN 6953325 is noted. 
the vertical portion of the valve housing 5 (in the Figure) that surrounds the piston 6 corresponds to the claimed partition member, rounded end 6 corresponds to the pressure receiving portion, step surface 19 corresponds to the valve portion, the straight portion between the rounded end 6 and the step surface 19 corresponds to the shaft portion, the hole somewhat indicated by element 17 in the figure corresponds to the through hole of the partition member, the chamber 14 on the left (corresponds to the valve chamber), and the chamber 13 on the right (corresponds to the back pressure chamber).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should preferably accompany the issue fee. Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746